Title: Enclosure: Invoice from Crosbies & Trafford, July 1765
From: Crosbies & Trafford
To: Washington, George



Liverpool July 1765

Invoice of Merchandize shippd by Crosbies & Trafford on Board the Virginian William Buddecome Mastr for Virginia on the proper acct & risque of Mr George Washington Mercht at Mount Vernon Virginia—Vizt.
 
  
   A Bundle Contg
   
  
  
   1 piece 5/4 Sheeting @21d.
   [£] 3.17. 
  
  
    
    
     
      No. 22 2 Pieces yard wide Diaper
      25 yds
      4/
     
     
      1 piece 10/4 wide Do
      12
      5/6
     
    
   
   5. 0.0
  
  
   3. 6. 
  
  
   Matt &c.
   0. 1.4
  
  
   Loose
   
  
  
   1 Rotherham Patent Plough
   1. 8. 
  
  
   Twenty five Sacks Contg 100 Bushells Salt 7½[d.]
   3. 2.6
  
  
   25 Sacks 2/6
   3. 2.6
  
  
   Paid Carriage of the Plough
   0.14. 
  
  
   Paid Captains Primage
   0.15.0
  
  
   Cartage & Portge on Board with Charges in Custom
   
  
  
   House Towns dues &c.
   0. 7.6
  
  
   Our Commission 2½ ⅌ ct
   0.10.7
  
  
   
   £22. 4.5
  
  
   By Nt proceeds Tobo
   20.10.9 1/4
  
  
   
   1.13.7 3/4
  
 
